DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks Made in an Amendment filed on 18 August 2021.
Claims 1 – 8, 11, and 13 – 15 are pending.  Claims 10 and 16 – 22 are withdrawn due to a restriction requirement.  Claims 9 and 12 are cancelled by Applicant. 

Drawings
The drawings were received on 18 August 2021.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informality:  
Regarding claim 1, line 8, the limitation “said output” should read “said outlet” so that the limitation corresponds to the antecedent basis of the limitation “an outlet” in claim 1, line 5.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claim element “internal cutting means” in the claim limitation “internal cutting means configured to cut compacted powders going out from said first tube when said rotatable terminal rotates” is being interpreted under 35 U.S.C. 112(f).  The claim limitation meets the three-prong test as explained in MPEP § 2181, subsection I; that is, the claim limitation uses the term “means” as a generic placeholder, the term “means” is modified by the functional language linked by the transition word “configured”, and the term “means” is not modified by sufficient structure for performing the claimed function.  Applicant’s Written Description in [0054] describes the claim element “internal cutting means” as having the corresponding structure of wires, blades, or knives and [0080] 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGregor (U.S. 6,470,921 B1).  

    PNG
    media_image1.png
    447
    550
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    404
    454
    media_image2.png
    Greyscale


Regarding claim 1, McGregor discloses a compacted powders packaging system, comprising:
(24, fig. 2a), wherein said first tube (24) comprises a screw conveyor (12, fig. 2a) configured to rotate about an axis (axis of 12, fig. 2a) inside said first tube (24) so as to convey powders (shown in fig. 2b) towards an outlet (50, fig. 2a) of said first tube (24), 
wherein said system comprises a rotatable terminal (52, fig. 2a) in proximity to said outlet (50); said rotatable terminal (52) comprising internal cutting means (62, fig. 2a) configured to cut compacted powders going out from said first tube when said rotatable terminal rotates (col. 8, ll. 45 – 51), 
wherein said rotatable terminal (52) is positioned so as to contact the end portion (50) of said first tube (24) which defines said outlet (50) (col. 8, ll. 3 – 9 describes even though figs. 2a, 2b show rotating plate 52 as spaced apart from stationary plate 50, it is understood that rotating plate 52 may be in substantially full facial contact with stationary plate 50); 
wherein said rotatable terminal (52) includes an internal opening (the sum of all flow openings 60, fig. 4) of which is concentric with said first tube (24) so as to convey the powders through said internal opening (the sum of all flow openings 60) (as shown in fig. 2b); 
wherein said internal cutting means (62) are positioned within said internal opening (the sum of all flow openings 60) (as shown in fig. 4); and 
wherein said internal opening (sum of all flow openings 60) has a diameter at said outlet (50) of said first tube (24) which is equal to the inner diameter of said first tube (24) at said outlet (50) (as shown in fig. 2a).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (U.S. 6,470,921 B1), in view of Kanai (J.P. 2004 276956 A), hereinafter Kanai. 
[AltContent: textbox (Kanai (J.P. 2004 276956 A) – Annotated fig. 5a)]

Regarding claim 2, McGregor discloses the invention as recited in claim 1.

However, Kanai teaches said first tube (20, fig. 5a) is placed inside a second tube (50, fig. 5a); wherein said second tube (50) is rotatable around said first tube (20) (pg. 4, ll. 148 – 154 of the Kanai translation describes cylindrical rotating member 50 provided on the outer circumference of supply cylinder 20 wherein cylindrical rotating member 50 is rotatable about supply tube 20); and wherein said rotatable terminal (A, annotated fig. 5a) is connected to said second tube (50) so as to rotate with said second tube (50) (as shown in annotated fig. 5a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the compacted powders packaging system, as disclosed by McGregor, with said first tube is placed inside a second tube; wherein said second tube is rotatable around said first tube; and wherein said rotatable terminal is connected to said second tube so as to rotate with said second tube, as taught by Kanai, with the motivation to have the rotatable terminal to move independently from the screw conveyor allowing the user to precisely control and optimize the cutting function of the rotatable terminal (pg. 4, ll. 152 – 154 of the Kanai translation).

Regarding claim 3, McGregor, as modified by Kanai, discloses the invention as recited in claim 2.
(Kanai – 20, fig. 5a) and said second tube (Kanai – 50, fig. 5a) are concentric (Kanai – as shown in fig. 5a, 5b).

Regarding claim 4, McGregor, as modified by Kanai, discloses the invention as recited in claim 2.
McGregor, as modified by Kanai, further discloses said rotatable terminal (McGregor – 52, fig. 2a) comprises a ring structure (McGregor – outer ring structure of rotating plate 52, fig. 2a, 4), which is detachably connected (McGregor – col. 7, ll. 54 – 55 describes rotating plate 52 removably secured to the end of shaft 13 or auger 12) wherein said internal cutting means (McGregor – 62, fig. 4) are connected to said ring structure (McGregor – outer ring structure of rotating plate 52) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Kanai with the invention of McGregor, rotating plate 52 of McGregor would be attached to cylindrical rotating member 50 of Kanai and not to auger shaft 13 of McGregor so that the rotatable terminal moves independently from the screw conveyor allowing the user to precisely control and optimize the cutting function of the rotatable terminal – see claim 2.  In the same way that McGregor discloses the outer ring structure of rotating plate 52 is detachably connected to auger shaft 13, one having ordinary skill in the art would further recognize that the outer ring structure of rotating plate 52 of McGregor would analogously be removably secured to cylindrical rotating member 50 of Kanai to allow switching of rotating plates, wherein McGregor illustrates different rotating plates in figs. 6, 7, depending on the needs of user and the operation to be performed.)

Regarding claim 5, McGregor, as modified by Kanai, discloses the invention as recited in claim 1.
McGregor further discloses said internal cutting means (62, fig. 4) comprise a plurality of ribs arranged in a radial pattern (as shown in fig. 4).
McGregor does not expressly disclose the ribs are made of a plurality of wires.
However, Kanai teaches ribs are made of a wire (pg. 5, ll. 181 – 184 of the Kanai translation) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Kanai with the invention of McGregor, wire, as shown in fig. 5b of Kanai, can be used in the same way as the ribs in internal cutting means 62 of McGregor is the radial pattern as disclosed in fig. 4 of McGregor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal cutting means, as disclosed by McGregor, with the ribs are made of a plurality of wires, as taught by Kanai, with the motivation that wire has a small resistance to the compacted powders when cutting the compacted powders at the internal opening of the first tube and therefore there is very little possibility of hindering the smooth discharge of the compacted powder (pg. 5, ll. 197 – 200 of the Kanai translation)

Regarding claim 6, McGregor, as modified by Kanai, discloses the invention as recited in claim 6.
McGregor further discloses the center of said radial pattern coincides with the axis of said first tube (50) (as shown fig. 2a, 4).

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (U.S. 6,470,921 B1), in view of Bleam et al. (U.S. 2,432,373), hereinafter Bleam.

Regarding claim 7, McGregor discloses the invention recited in claim 1.
McGregor does not expressly disclose a vertical packaging machine comprising a forming tube configured to accommodate a film coming from a reel; wherein said forming tube contains said first tube inside said forming tube.
However, Bleam teaches a vertical packaging machine (apparatus of fig. 1 – 7) comprising a forming tube (15, 16, figs. 1, 3 – 5) configured to accommodate a film (10, figs. 1, 3 – 5) coming from a reel (11, fig. 1); wherein said forming tube (15, 16) contains said first tube (19a, figs. 3 – 5)  inside said forming tube (15, 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the compacted powders packaging system, as disclosed by McGregor, with a vertical packaging machine comprising a forming tube configured to accommodate a film coming from a reel; wherein said forming tube contains said first tube inside said forming tube, as taught by Bleam, with the motivation to provide a system for making, filling, and sealing packages made of sheet material from a reel wherein the packaging of powders comprises providing a partial vacuum within the packages of powders to ensure powders are dense and compact within the packages (col. 1, ll. 1 – 6 and 27 – 41).  (Please note McGregor in col. 5, ll. 24 – 27 further suggests combining the invention of McGregor with an auger feed container filling system).

Regarding claim 8, McGregor, as modified by Bleam, discloses the invention recited in claim 7.
McGregor, as modified by Bleam, further discloses said first tube (Bleam – 19a, figs. 3 – 5) and said forming tube (Bleam – 15, 16, figs. 1, 3 – 5) are concentric (as shown in figs. 3 – 5).

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (U.S. 6,470,921 B1), in view of Kanai (J.P. 2004 276956 A), hereinafter Kanai, in further view of Bleam et al. (U.S. 2,432,373), hereinafter Bleam.

Regarding claim 13, McGregor, as modified by Kanai, discloses the invention recited in claim 2.
McGregor, as modified by Kanai, does not explicitly disclose a forming tube containing said first tube; said forming tube has an opening configured to insufflate gas into the gap between said forming tube and said first tube.
However, Bleam teaches a forming tube (15, 16, figs. 1, 3 – 5) containing said first tube (19a, figs. 3 – 5); said forming tube (15, 16) has an opening (22, figs. 3 – 5) configured to insufflate gas into the gap between said forming tube (15, 16) and said first tube (19a) (col. 3, ll. 62 – 69 describes pipe 22 above forming element 15 of forming tube 15, 16 connected to a passage between guide 16 of forming tube 15, 16 and enclosing tube 19a ending at annular screen 24 to provide suction such that a partial vacuum is formed in bags thus gas is insufflated or blown through the passage between guide 16 of forming tube 15, 16 and enclosing tube 19a  when air is taken in through annular screen 24 due to or caused by the suction of pipe 22).
(col. 1, ll. 1 – 6 and 27 – 41).  (Please note McGregor in col. 5, ll. 24 – 27 further suggests combining the invention of McGregor with an auger feed container filling system).

Regarding claim 14, McGregor, as modified by Kanai, as further modified by Bleam, discloses the invention as recited in claim 13.
McGregor, as modified by Kanai, does not explicitly disclose said opening is positioned in proximity to an upper edge of said forming tube.
However, Bleam teaches said opening (C, annotated fig. 18) is positioned in proximity to an upper edge (D, annotated fig. 18) of said forming tube (15, 16, fig. 1, 3 – 5, 18) (fig. 18 shows internal opening C in proximity or close to upper edge D of forming element 15 of forming tube 15, 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the compacted powders packaging system, as disclosed by McGregor, with said opening is positioned in proximity to an upper edge of said forming tube, as taught by Bleam, with the motivation to provide (col. 1, ll. 1 – 6 and 27 – 41).  (Please note McGregor in col. 5, ll. 24 – 27 further suggests combining the invention of McGregor with an auger feed container filling system).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McGregor (U.S. 6,470,921 B1), in view of Kanai (J.P. 2004 276956 A), hereinafter Kanai, in further view of Inoue et al. (U.S. 3,703,796), hereinafter Inoue.

Regarding claim 15, McGregor, as modified by Kanai, discloses the invention as recited in claim 2.
McGregor, as modified by Kanai, does not expressly disclose a vertical packaging machine comprising a forming tube configured to accommodate a film coming from a reel; and wherein said forming tube contains said second tube inside said forming tube.
However, Inoue teaches a vertical packaging machine (apparatus of fig. 1) comprising a forming tube (7, fig. 1) configured to accommodate a film (5, fig. 1) coming from a reel (24, fig. 1); and wherein said forming tube (7) contains said second tube (2, fig. 1) inside said forming tube (7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the compacted powders packaging system, as disclosed by McGregor, as modified by Kanai, with a vertical packaging machine comprising a forming tube configured to accommodate a film coming (Please note McGregor in col. 5, ll. 24 – 27 further suggests combining the invention of McGregor into a separate  and distinct bag or container filling mechanism).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “said internal opening of said rotatable terminal is of conical or truncated cone shape; wherein an axis of said conical or truncated cone shape coincides with the axis of said screw conveyor”.  The closest prior art, McGregor, discloses the internal opening of the rotatable terminal is of cylindrical shape wherein the axis of the cylindrical shape coincides with the axis of the screw conveyor, but does not suggest the internal opening of the rotatable terminal is of conical or truncated cone shape.  Moreover, Applicant discloses in Applicant’s Specification that the claimed limitation has the criticality of making “it possible to further compact the powder to be dosed even in the horizontal direction, in particular contributing to eliminating the possible central cavity in the volume of powder compacted due to the central region of the screw conveyor” and .

Response to Arguments
Applicant’s amendments and arguments, filed 18 August 2021, with respect to the claim objections of claims 1 – 8, 10, and 13 - 15 have been fully considered and are persuasive.  The claim objections of claims 1 – 8, 10, and 13 – 15 have been withdrawn.
Applicant’s amendments and arguments, filed 18 August 2021, with respect to the rejection of claims 1 – 8, 10, and 13 - 15 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 8, 10, and 13 - 15 under 35 USC §112(b) has been withdrawn.
Applicant's arguments, filed 18 August 2021, with respect to the rejection of claim 1 under 35 USC §102 have been fully considered but they are not persuasive.
Applicant argues:
McGregor cannot anticipate claim 1 because McGregor does not disclose "wherein said rotatable terminal is positioned so as to contact the end portion of said first tube which defines said outlet", as specifically recited in claim 1. 

The Examiner asserts and interprets McGregor to disclose the rotatable terminal is positioned so as to contact the end portion of said first tube which defines said outlet. In McGregor the rotatable terminal is not positioned so as to contact the end portion of said first tube which defines said outlet. 
McGregor differs from the present invention, as recited in claim 1, in that McGregor does not disclose the rotatable terminal is positioned so as to contact the end portion of said first tube which defines said outlet.
 
The Examiner asserts that this feature is described in lines 3 to 9 of column 8 of McGregor, which reads: "In FIGS. 2a and 2b the rotating plate 52 is illustrated as being slightly spaced apart from the stationary plate 52. It is to be understood that the rotating plate 52 may be in substantially full facial contact with each other or spaced apart from the stationary plate 50 by as much as one half of one 

The Examiner's interpretation of McGregor to disclose the feature recited in claim 1, that the rotatable terminal is positioned so as to contact the end portion of said first tube which defines said outlet cannot be supported. This is because the present invention does not disclose, or claim, an intermediate stationary element placed between the outlet of the fill tube and the rotatable terminal or stationary plate, as shown or disclosed in McGregor. Therefore, the present invention is novel over McGregor and cannot be anticipated by McGregor. 

In response to Applicant’s argument that McGregor does not anticipate claim 1 because McGregor does not disclose the limitation "wherein said rotatable terminal is positioned so as to contact the end portion of said first tube which defines said outlet”, Applicant is incorrect.  As stated in the Office action filed 19 May 2021, the Examiner interprets stationary plate 50 as part of fill tube 24 (para. 34, ll. 4 – 5 “and outlet (50, fig. 2a) of said first tube (24).”  Thus, McGregor, col. 8, ll. 3 - 9, which reads: "the rotating plate 52 may be in substantially full facial contact with … the stationary plate 50" discloses the limitation. In response to Applicant's argument that McGregor includes additional structure (i.e. stationary plate 50) not required by Applicant's invention, it must be noted that McGregor discloses the invention as claimed.  The fact that McGregor discloses additional structure not claimed is irrelevant.
Applicant further argues:
McGregor does not explicitly 16/464,849 P-4066show or disclose that the diameter of the rotating blade 52 is equal to the diameter of the fill tube 24. McGregor only discloses or mentions choosing the diameter and size of the rotating element in connection with those of the fill tube, but does not specify the diameter of the rotating blades 52. McGregor only expressly discloses that the general shape and size of the plates 50, 52 will be tied to the size and shape of the fill tube 24 of the bag filling machine. McGregor does not expressly or sufficiently disclose that the internal opening, of the rotatable terminal, has a diameter at the outlet of the first tube which is equal to the inner diameter of the first tube at the outlet as recited in the last paragraph of claim 1. McGregor does not expressly or sufficiently disclosing the limitation recited in claim 1 of the internal opening having a diameter at the outlet of the first tube additionally prevents McGregor from anticipating claim 1. 

In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)), wherein one having ordinary skill in the art would reasonably view stationary plate 50 and rotating plate 52 in figures 2a, 2b of McGregor as having the same inner diameter.  Please note, “patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.” Reply Br. 3-4 (citing Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956 (Fed. Cir. 2000)), wherein the Examiner agrees that McGregor does not indicate that its figures are drawn to scale.  However, even when patent drawings are not drawn to scale, they may nevertheless be used to establish relative sizes and relationships between the various components that are clearly depicted in those drawings. See, e.g., Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1565 (Fed. Cir 1991). The Examiner merely relies on Figures 2a, 2b for its description of the relative sizes and relationships among stationary plate 50 and rotating plate 52 shown in the figures. 

Applicant's arguments, filed 18 August 2021, with respect to the rejection of claims 1, 11, and 13 – 14 under 35 USC §103 have been fully considered and are found persuasive.  However, due to the amendment to claim 13 wherein claim 13 now is dependent on claim 2, a new ground of rejection is made in view of Bleam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/
Examiner, Art Unit 3731
29 September 2021
  
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731